 Chief Executive Officer


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made effective as of May 27,
2009, by and between TIB Financial Corp. (the “Holding Company”), TIB Bank (the
“Bank”), and Thomas J. Longe (the “Executive”).


WITNESSETH:




WHEREAS, the Holding Company and the Bank (collectively the “Company”) desire to
retain the services of and employ the Executive, and the Executive desires to
provide services to the Company, pursuant to the terms and conditions of this
Agreement.


        NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements herein contained, the Company and the Executive covenant and
agree as follows:
 
1.                     Employment .  Pursuant to the terms and conditions of
this Agreement, the Company agrees to employ the Executive and the Executive
agrees to render services to the Company as set forth herein, all effective as
of the date set forth above.  Notwithstanding any other provision in this
Agreement, the employment of the Executive in accordance with the terms of this
Agreement shall be subject to the prior approval, as and to the extent required
by law, of the applicable federal banking agencies having jurisdiction over the
Holding Company and the Bank.  This Agreement supercedes any prior employment
agreement entered into between the Company and the Executive prior to the date
hereof, and any such prior employment agreement is hereby terminated.
 
2.                     Position and Duties; Records .  During the term of this
Agreement, the Executive shall serve as Chief Executive Officer of the Holding
Company and Chairman of the Board of the Bank, and shall undertake such duties,
consistent with such titles, as may be assigned to him from time to time by the
Boards  of Directors of the Holding Company and the Bank (collectively referred
to as the “Board”), including management of all Company personnel, serving on
Board committees as appointed from time to time by the Board, keeping the Board
informed of industry and regulatory developments regarding the Company,
coordinating with Company personnel and third parties to the extent necessary to
further the profitability and business of the Company, and assisting in keeping
the Company in compliance with applicable laws and regulations.  During the term
of this Agreement, the Executive also shall serve as a director of the Bank, and
will be nominated to the board of TIB Financial Corp.  Subject to Sections 11,
12, 13 and 14 of this Agreement, the Executive shall have the right to manage
and pursue personal and family interests, and make investments in securities,
real estate, and other assets, and also to participate in charitable and
community activities and organizations, so long as such activities do not
adversely affect the performance by Executive of his duties and obligations to
the Company.  All files, records, documents, manuals, books, forms, reports,
memoranda, studies, data, calculations, recordings or correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Company, its
affiliates and their respective directors and officers, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from their
premises, except as required in the course of providing the services pursuant to
this Agreement, without the prior written consent of the Company.  Such items
shall be promptly returned by the Executive on the termination of this Agreement
or at any earlier time upon the request of the Company.
 
3.                     Term .  The term of employment pursuant to this Agreement
shall be for a period of two years, commencing with the date set forth in
Section 1 and expiring (unless sooner terminated as otherwise provided in this
Agreement or unless otherwise renewed or extended as set forth herein) on the
second anniversary of this Agreement, which date, including any earlier date of
termination or any extended expiration date, shall be referred to as the
“Expiration Date”.  Subject to the provisions of Section 8 of this Agreement,
the term of this Agreement and the employment of the Executive by the Company
hereunder shall be deemed automatically renewed for successive periods of one
year commencing on the second anniversary date of this Agreement, unless either
party gives the other written notice, at least 180 days prior to the end of the
then term of the Agreement.  After termination of the employment of the
Executive for any reason whatsoever, the Executive shall continue to be subject
to the provisions of Sections 10 through 19, inclusive, of this Agreement;
provided, however, that the Executive shall not be subject to the provisions of
Section 13 where the employment of the Executive is terminated following the
closing of a Change of Control, or where the term of employment is not renewed
pursuant to this Section 3. 
 
4.                     Compensation .  During the term of this Agreement, the
Company shall pay or provide to the Executive as compensation for the services
of the Executive set forth in Section 2 hereof:
 
                        (a)        A base annual salary of $250,000 during the
first year of this Agreement, such base annual salary to be subject to increase
thereafter as the Board in its discretion shall determine.  The foregoing base
salary shall be payable in such periodic installments consistent with other
employees of the Bank.
 
                        (b)        Such incentive bonuses as may be awarded by
the Board from time to time.  The incentive bonus shall be prorated as
determined by the Board for a partial year that occurs within the calendar year.
 
5.                     Benefits and Insurance .  The Bank shall provide to the
Executive such medical, health, and life insurance as well as any other benefits
as the Board shall determine from time to time.  At a minimum, the Executive
shall be entitled to (i) participate in all employee benefit plans offered to
the Bank’s employees generally, and (ii) life insurance coverage (payable to
such beneficiary as the Executive may designate from time to time).  The
Executive also shall be entitled to participate in any group disability plan
maintained by the Bank, with the Bank paying to the Executive his base annual
salary during any waiting period imposed by such plan for the receipt of
disability benefits thereunder. 
 
6.                     Vacation .  The Executive may take up to four weeks of
vacation time at such periods during each year as the Board and the Executive
shall determine from time to time.  The Executive shall be entitled to full
compensation during such vacation periods.
 
7.                     Reimbursement of Expenses .  The Bank shall reimburse the
Executive for reasonable expenses incurred in connection with his employment
hereunder subject to guidelines issued from time to time by the Board and upon
submission of documentation in conformity with applicable requirements of
federal income tax laws and regulations supporting reimbursement of such
expenses. 
                       
8.                     Termination .  The employment of the Executive may be
terminated as follows:
 
        (a)           By the Company, by action taken by its Board, at any time
and immediately upon written notice to the Executive if said termination is for
Cause.  In the notice of termination furnished to the Executive under this
Section 8(a), the reason or reasons for said termination shall be given and, if
no reason or reasons are given for said termination, said termination shall be
deemed to be without Cause and therefore termination pursuant to Section
8(e).  Any one or more of the following conditions shall be deemed to be grounds
for termination of the employment of the Executive for Cause under this Section
8(a):
 
                                     (i)        If the Executive shall fail or
refuse to comply with the obligations required of him as set forth in this
Agreement or comply with the policies of the Company established by the Board
from time to time; provided, however, that for the first such failure or
refusal, the Executive shall be given written warning (providing at least a 10
day period for an opportunity to cure), and the second failure or refusal shall
be grounds for termination for Cause;
 
                                        (ii)        If the Executive shall have
engaged in conduct involving fraud, deceit, personal dishonesty, or breach of
fiduciary duty;
 
                                        (iii)       If the Executive shall have
violated any banking law or regulation, memorandum of understanding, cease and
desist order, or other agreement with any banking agency having jurisdiction
over the Company which, in the judgment of the Board, has adversely affected, or
may adversely affect, the business or reputation of the Company as determined by
the Board;
 
                                        (iv)       If the Executive shall have
become subject to continuing intemperance in the use of alcohol or drugs which
has adversely affected, or may adversely affect, the business or reputation of
the Company as determined by the Board;
 
                                        (v)        If the Executive shall have
filed, or had filed against him, any petition under the federal bankruptcy laws
or any state insolvency laws;
 
                                        (vi)       If any banking authority
having supervisory jurisdiction over the Holding Company or the Bank initiates
any proceedings for removal of the Executive;
 
                                        (vii)      If the Executive shall have
failed to substantially perform the duties required of the Executive, or if the
Executive shall have engaged in business or professional conduct that the Board
determines is detrimental to the Company; or
 
                                        (viii)      If the Executive shall have
failed to achieve performance standards or objectives mutually agreed upon from
time to time by the Executive and the Company.
 
                                                In the event of termination for
Cause, the Company shall pay the Executive only salary and vacation amounts
accrued and unpaid as of the effective date of termination.
        (b)        By the Executive upon the lapse of 30 days following written
notice by the Executive to the Company of termination of his employment
hereunder for Good Reason (as defined below), which notice shall reasonably
describe the Good Reason for which the Executive’s employment is being
terminated; provided, however, that if the Good Reason specified in such notice
is such that there is a reasonable prospect that it can be cured with diligent
effort within 30 days, the Company shall have the opportunity to cure such Good
Reason, for a period not to exceed 30 days from the date of such notice, and the
Executive’s employment shall continue in effect during such time so long as the
Company makes diligent efforts during such time to cure such Good Reason.  If
such Good Reason shall be cured by the Company during such time, the Executive’s
employment and the obligations of the Company hereunder shall not terminate as a
result of the notice which has been given with respect to such Good Reason. 
Cure of any Good Reason with or without notice from the Executive shall not
relieve the Company from any obligations to the Executive under this Agreement
or otherwise and shall not affect the Executive’s rights upon the reoccurrence
of the same, or the occurrence of any other, Good Reason.  For purposes of this
Agreement, the term “Good Reason” shall mean (i) any material breach by the
Company of any provision of this Agreement, or (ii) any significant reduction
(not pertaining to job performance issues), in the duties, responsibilities,
authority or title of the Executive as an officer of the Company.
 
                        If the Executive’s employment is terminated by the
Executive for Good Reason, the Company shall (i) for a period of one year
thereafter, continue to pay to the Executive the base annual salary in effect
under Section 4(a) on the date of said termination (or, if greater, the highest
annual salary in effect for the Executive within the 36 month period prior to
said termination) plus an annual amount equal to any bonus paid by the Company
to the Executive during the 12 month period prior to said termination, such
salary and bonus to be payable in such periodic installments (and not as a lump
sum payment) consistent with the payroll periods for the Company’s payments to
its other employees; and (ii) for a period of 12 months, pay directly or
reimburse the Executive for continued coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act under the Bank’s medical
insurance plan.
 
                        (c)        By the Executive upon the lapse of 45 days
following written notice by the Executive to the Company of his resignation from
the Company for other than Good Reason; provided, however, that the Company, in
its discretion, may cause such termination to be effective at any time during
such 45-day period.  If the Executive’s employment is terminated because of the
Executive’s resignation, the Company shall only be obligated to pay to the
Executive any salary and vacation amounts accrued and unpaid as of the effective
date of such resignation.
 
                        (d)        If the Executive’s employment is terminated
by the death of the Executive, this Agreement shall automatically terminate, and
the Company shall be obligated to pay to the Executive’s estate any salary,
vacation, and bonus amounts accrued and unpaid at the date of death.  If the
Executive is disabled (as such term is defined in the disability insurance plan
maintained by the Company), then the Company shall have the right to terminate
the Executive’s employment, in which case the Company shall be obligated to pay
to the Executive (i) any salary, vacation and bonus amounts accrued and unpaid
at the date of such termination of employment, and (ii) continued salary
payments (not to exceed 30 days) until the Executive is eligible to receive
payments under the Company’s disability insurance plan.
 
                        (e)        By the Company, by action taken by its Board,
at any time if said termination is without Cause.  If the Executive’s employment
is terminated by the Company without Cause, the Company shall (i) for a period
of one year thereafter, continue to pay to the Executive the base annual salary
in effect under Section 4(a) on the date of said termination (or, if greater,
the highest annual salary in effect for the Executive within the 36 month period
prior to said termination) plus an annual amount equal to any bonus paid by the
Company to the Executive during the 12 month period prior to said termination,
such salary and bonus to be payable in such periodic installments (and not as a
lump sum payment) consistent with the payroll periods for the Company’s payments
to its other employees; and (ii) for a period of 12 months, reimburse the
Executive for continued coverage in accordance with the Consolidated Omnibus
Budget Reconciliation Act under the Bank’s medical insurance plan.
 
9.                     Change of Control .
 
                        (a)        Upon the closing of a Change of Control, the
Executive shall be entitled to receive at the closing a lump sum payment an
amount equal to two times the sum of (i) the then base annual salary received by
the Executive, and (ii) any bonus paid to or earned by the Executive within the
prior twelve month period.  For purposes of this Agreement, a Change of Control
shall mean a merger in which the Holding Company is not the surviving entity,
the acquisition of the Bank by means of a merger, consolidation or purchase of
80% or more of its outstanding shares, or the acquisition by any individual or
group of beneficial ownership of more than 50% of the outstanding shares of
Holding Company common stock.  The term “group” and the concept of beneficial
ownership shall have such meanings ascribed thereto as set forth in the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
regulations and rules thereunder.
 
                        (b)        Excise Tax .  In the event that any
consideration or other amount paid or payable to Executive hereunder as well as
any other agreements between the Executive and the Company constitutes or is
deemed to be an “excess parachute payment” within the meaning of Section 280G(b)
of the Internal Revenue Code of 1986 (or any other amended or successor
provision) that is subject to the tax imposed pursuant to Section 4999 of the
Internal Revenue Code of 1986 (or any other amended or successor provisions)
(“Excise Tax”), the Company shall pay to Executive an amount (“Gross-Up Amount”)
that, after reduction of the amount of such Gross-Up Amount for all federal,
state and local tax to which the Gross-Up Amount is subject (including the
Excise Tax to which the Gross-Up Amount is subject) is equal to the amount of
the Excise Tax to which such amount constituting an excess parachute payment is
subject. For purposes of determining the amount of any Gross-Up Amount,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Amount is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of residence of Employee on the date
the excess parachute payment is made, net of the maximum reduction in federal
income taxes that could be obtained from the deduction of such state and local
taxes.
 
                        (c)        Termination of Employment .  If the
employment of the Executive is terminated at any time following a Change of
Control, then the benefits received by the Executive pursuant to this Section 9
shall be in lieu of any other termination benefits that the Executive would have
otherwise received under any other provision of Section 8, except that the
Executive shall be entitled to receive from the Company, any salary and vacation
amounts accrued and unpaid as of the effective date of such termination.
 
10.                     Notice .  All notices permitted or required to be given
to either party under this Agreement shall be in writing and shall be deemed to
have been given (a) in the case of delivery, when addressed to the other party
as set forth at the end of this Agreement and delivered to said address, (b) in
the case of mailing, three days after the same has been mailed by certified
mail, return receipt requested, and deposited postage prepaid in the U.S. Mails,
addressed to the other party at the address as set forth at the end of this
Agreement, and (c) in any other case, when actually received by the other
party.  Either party may change the address at which said notice is to be given
by delivering notice of such to the other party to this Agreement in the manner
set forth herein.
 
11.                     Confidential Matters .  The Executive is aware and
acknowledges that the Executive shall have access to confidential information by
virtue of his employment.  The Executive agrees that, during the period of time
the Executive is retained to provide services to the Company, and thereafter
subsequent to the termination of Executive’s services to the Company for any
reason whatsoever, the Executive will not release or divulge any confidential
information whatsoever relating to the Company or its business, to any other
person or entity without the prior written consent of the Company.  Confidential
information does not include information that is available to the public or
which becomes available to the public other than through a breach of this
Agreement on the part of the Executive.  Also, the Executive shall not be
precluded from disclosing confidential information in furtherance of the
performance of his services to the Company or to the extent required by any
legal proceeding.
 
12.                     Injunction Without Bond .  In the event there is a
breach or threatened breach by the Executive of the provisions of Sections 11,
13, or 14, the Company shall be entitled to an injunction without bond to
restrain such breach or threatened breach, and the prevailing party in any such
proceeding will be entitled to reimbursement for all costs and expenses,
including reasonable attorneys’ fees in connection therewith.  Nothing herein
shall be construed as prohibiting the Company from pursuing such other remedies
available to it for any such breach or threatened breach including recovery of
damages from the Executive.
 
13.                     Noncompetition .  The Executive agrees that during the
period of time the Executive is retained to provide services to the Company, and
thereafter for a period of one year subsequent to the termination of Executive’s
services to the Company for any reason whatsoever (except where the employment
of the Executive is terminated following the closing of a Change of Control, or
where the term of employment is not renewed pursuant to Section 3), Executive
will not enter the employ of, or have any interest in, directly or indirectly
(either as executive, partner, director, officer, consultant, principal, agent
or employee), any other bank or financial institution or any entity which either
accepts deposits or makes loans (whether presently existing or subsequently
established) and which has an office located within a radius of 50 miles of any
office of the Bank (a “Competitive Activity”); provided, however, that the
foregoing shall not preclude any ownership by the Executive of an amount not to
exceed 5% of the equity securities of any entity which is subject to the
periodic reporting requirements of the 1934 Act.  Notwithstanding the foregoing,
the Executive agrees that the Executive will be bound by the provisions of this
Section 13 for a period of one year where the term of employment is not renewed
pursuant to Section 3 provided that during such one-year period the Company
continues to pay to the Executive the base annual salary in effect under Section
4(a) on the date of termination of employment plus an amount equal to any bonus
paid by the Company to the Executive during the 12-month period prior to said
termination, such salary and bonus to be payable in such periodic installments
(and not as a lump sum payment) consistent with the payroll periods for the
Company’s payments to its other employees.
 
14.                     Nonsolicitation; Noninterference; Nondisparagement . 
The Executive agrees that during the period of time the Executive is retained to
provide services to the Company, and thereafter for a period of one year
subsequent to the termination of Executive’s services to the Company for any
reason whatsoever, the Executive will not (a) solicit for employment by
Executive, or anyone else, or employ any employee of the Company or any person
who was an employee of the Company within 12 months prior to such solicitation
of employment; (b) induce, or attempt to induce, any employee of the Company to
terminate such employee’s employment; (c) induce, or attempt to induce, anyone
having a business relationship with the Company to terminate or curtail such
relationship or, on behalf of himself or anyone else, to compete with the
Company; or (d) permit anyone controlled by the Executive, or any person acting
on behalf of the Executive or anyone controlled by an employee of the Executive
to do any of the foregoing.  Notwithstanding the foregoing, the Executive agrees
that the Executive will be bound by the provisions of this Section 14 for a
period of one year where the term of employment is not renewed pursuant to
Section 3 provided that during such one-year period the Company continues to pay
to the Executive the base annual salary in effect under Section 4(a) on the date
of termination of employment plus an amount equal to any bonus paid by the
Company to the Executive during the 12-month period prior to said termination,
such salary and bonus to be payable in such periodic installments (and not as a
lump sum payment) consistent with the payroll periods for the Company’s payments
to its other employees.  The Executive also agrees that during the term of this
Agreement and thereafter, the Executive will not disparage, denigrate or comment
negatively upon, either orally or in writing, the Company, any of its
affiliates, or any of their respective officers or directors, to or in the
presence of any person or entity, unless compelled to act by subpoena or other
legal mandate.
 
15.                     Remedies .  The Executive agrees that the restrictions
set forth in this Agreement are fair and reasonable.  The covenants set forth in
this Agreement are not dependent covenants and any claim against the Company,
whether arising out of this Agreement or any other agreement or contract between
the Company and Executive, shall not be a defense to a claim against Executive
for a breach or alleged breach of any of the covenants of Executive contained in
this Agreement.  It is expressly understood by and between the parties hereto
that the covenants contained in this Agreement shall be deemed to be a series of
separate covenants.  The Executive understands and agrees that if any of the
separate covenants are judicially held invalid or unenforceable, such holding
shall not release him from his obligations under the remaining covenants of this
Agreement.  If in any judicial proceedings, a court shall refuse to enforce any
or all of the separate covenants because taken together they are more extensive
(whether as to geographic area, duration, scope of business or otherwise) than
necessary to protect the business and goodwill of the Bank, it is expressly
understood and agreed between the parties hereto that those separate covenants
which, if eliminated or restricted, would permit the remaining separate
covenants or the restricted separate covenant to be enforced in such proceeding
shall, for the purposes of such proceeding, be eliminated from the provisions of
this Agreement or restriction, as the case may be.
 
16.                     Invalid Provision .  In the event any provision should
be or become invalid or unenforceable, such facts shall not affect the validity
and enforceability of any other provision of this Agreement.  Similarly, if the
scope of any restriction or covenant contained herein should be or become too
broad or extensive to permit enforcement thereof to its full extent, then any
such restriction or covenant shall be enforced to the maximum extent permitted
by law, and Executive hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction or covenant.
 
17.                     Governing Law .  This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of Florida.
 
18.                   Arbitration .  Except for injunctive relief as provided in
Section 12 above, all disputes between the parties hereto concerning the
performance, breach, construction or interpretation of this Agreement, or in any
manner arising out of this Agreement, shall be submitted to binding arbitration
in accordance with the rules of the American Arbitration Association, which
arbitration shall be carried out in the manner set forth below:
 
                        (a)        Within fifteen (15) days after written notice
by one party to the other party of its demand for arbitration, which demand
shall set forth the name and address of its designated arbitrator, the other
party shall select its designated arbitrator and so notify the demanding party.
Within fifteen (15) days thereafter, the two arbitrators so selected shall
select the third arbitrator. The dispute shall be heard by the arbitrators
within sixty (60) days after selection of the third arbitrator. The decision of
any two arbitrators shall be binding upon the parties. Should any party or
arbitrator fail to make a selection, the American Arbitration Association shall
designate such arbitrator upon the application of either party. The decision of
the arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his successors and representatives, as the case may
be.
 
                        (b)        Unless the Parties agree otherwise, the
arbitration proceedings shall take place in the city where the headquarters of
the Holding Company is located.  The judgment and determination of such
proceedings shall be binding on all parties thereto. Judgment upon any award
rendered by the arbitrators may be entered into any court having competent
jurisdiction without any right of appeal.
 
                        (c)        Each party shall bear its or his own expenses
of arbitration, and the expenses of the arbitrators and the arbitration
proceeding shall be shared equally. However, if in the opinion of a majority of
the arbitrators, any claim or defense was unreasonable, the arbitrators may
assess, as part of their award, all or any part of the arbitration expenses of
the other party (including reasonable attorneys’ fees) and of the arbitrators
and the arbitration proceeding against the party raising such unreasonable claim
or defense.
 
19.                   Binding Effect .  This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
legal representatives and beneficiaries.
 
20.                   Effect on Other Agreements .  This Agreement and the
termination thereof shall not affect any other agreement between the Executive
and the Company, and the receipt by the Executive of benefits thereunder.
 
21.                   Compliance with Section 409A .  Notwithstanding anything
herein to the contrary, if it is determined by the Bank or the Executive, in
good faith, at the time of the Executive’s termination of employment that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”)
and that payments to be made to the Executive hereunder, if made earlier than as
required under Section 409A(a)(2)(B)(i) of the Code would result in the
requirement for the Executive to pay additional interest and taxes to be imposed
in accordance with Section 409A(a)(1)(B) of the Code, then any payments to be
made in accordance with this Agreement shall be made as of the date that is 184
calendar days from the date of the Executive’s termination of employment, or
immediately upon the death of the Executive, if earlier.  The provisions of this
Section 21 shall survive the expiration of this Agreement.
 
22.                   Miscellaneous .  The rights and duties of the parties
hereunder are personal and may not be assigned or delegated without the prior
written consent of the other party to this Agreement.  The captions used herein
are solely for the convenience of the parties and are not used in construing
this Agreement.  Time is of the essence of this Agreement and the performance by
each party of its or his duties and obligations hereunder.
 
23.                   Complete Agreement .  This Agreement constitutes the
complete agreement between the parties hereto with respect to the subject matter
hereof and incorporates all prior discussions, agreements and representations
made in regard to the matters set forth herein.  This Agreement may not be
amended, modified or changed except by a writing signed by the party to be
charged by said amendment, change or modification.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


TIB FINANCIAL CORP.
TIB BANK





By: /s/ Richard C. Bricker,
Jr.                                                                                                By:
/s/ Richard C. Bricker, Jr.
      Richard C. Bricker,
Jr.                                                                                                            
Richard C. Bricker, Jr.
      Chairman of the
Board                                                                                                          
Director




 
“EXECUTIVE”

 
                                  
                                     /s/ Thomas J. Longe
                    Thomas J. Longe, individually
                    Address:
                    ____________________________